Citation Nr: 0203013	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  94-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
epidermophytosis ("skin condition").

2.   Entitlement to a compensable rating for residuals of a 
service-connected right ankle sprain.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 until 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1991 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in San Francisco, California, which denied the 
benefits sought on appeal.

This case was formerly before the Board in July 2001.  At 
that time, the matters on appeal were remanded in order to 
honor the veteran's request for a hearing before the 
undersigned, which was then conducted in October 2001.  The 
Board notes that during this hearing, the veteran stated his 
belief that he was injured as a result of treatment as 
contemplated under 38 U.S.C.A. § 1151 (West Supp. 2001).  
This matter is referred back to the RO for any appropriate 
development.  

The Board observes that the veteran underwent a below the 
knee amputation of his right foot in 1996.  His claim with 
respect to residuals of a right ankle pain nonetheless 
continues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's epidermophytosis is currently productive of 
subjective complaints of itching, bleeding, and breaking skin 
from which fluids escape; objective medical findings show the 
presence of a whitish-brown, curdish discharge between the 
veteran's toes, especially between toes 4 and 5, but such 
findings do not reflect that such exudation covered an 
extensive area. 

3.  The medical evidence before 1996 did not contain findings 
of moderate or marked limitation of motion in relation to 
residuals of a right ankle sprain.


CONCLUSIONS OF LAW

The criteria for a compensable rating for epidermophytosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including §§  4.118, Diagnostic Code 7813 
(2001).

The criteria for a compensable rating for residuals of a 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including §§  4.71a, 
Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural History

The present appeal stems from the veteran's disagreement with 
a September 1991 rating decision of the RO that denied claims 
of entitlement to compensable evaluations for 
epidermophytosis and for residuals of a right ankle sprain.  
Both conditions continue to be rated as noncompensable.  

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, which included copies of the rating 
actions, a statement of the case issued in May 1992, 
supplemental statements of the case issued in January 1993, 
June 1995, February 1999, February 2000, and May 2000.  
Additionally, the Board observes that the veteran was 
afforded VA examinations in May 1998 and January 2000 in 
connection with his skin condition claim.  

While the file does not contain a recent VA examination 
pertaining to the veteran's right ankle claim, this is 
explained by the fact that the veteran had his right foot 
amputated in 1996, for reasons unrelated to service or any 
service-connected disability.  Therefore, without a right 
foot, an examination to determine the severity of the 
veteran's contended residuals of a right ankle sprain is not 
possible.  The Board acknowledges the veteran's contention 
that he received an examination on October 9, 1999 at the 
Martinez VA facility.  The Board further acknowledges that no 
such examination is of record.  However, given the absence of 
the veteran's right foot, any such examination could not have 
yielded findings pertinent to a claim for a right ankle 
sprain.  Therefore, the fact that there is no October 1999 
examination associated with the claims file does not impede 
the fair adjudication of this appeal. 

In addition to the VA examinations noted above, the evidence 
associated with the claims file also contains various VA 
inpatient and outpatient treatment reports dated from January 
1992 through June 1993, from December 1996 through February 
1997, and from July 2000 through October 2000.  A private 
treatment report dated September 1992 from Dr. S. is of 
record as well.  Additionally, several statements submitted 
by friends and relatives of the veteran are of record.  
Finally, the evidence includes transcripts of the veteran's 
hearing before the RO in October 1992, and his more recent 
hearing before the undersigned in October 2001.  At the 
October 1992 hearing, the veteran mentioned having been 
treated for his right ankle disability by private physician 
Dr. H.  While a review of the file did not reveal any records 
from this physician, the Board notes that the veteran has 
been requested on numerous occasions to submit any relevant 
evidence, and that he has failed to submit any records from 
Dr. H.  In light of these requests, there is no obligation to 
undertake additional efforts to obtain these 10 year old 
private medical records.  

Based on the foregoing, the Board finds that the requirements 
under the VCAA (as pertains to this case) have been satisfied 
and that this case is ready for further appellate review on 
the merits.

 
Relevant law and regulations

Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Private medical records

A September 1992 treatment report written by Dr. S. reflected 
complaints of pain and weakness on his right side.  The 
physician noted that the veteran was having increasing 
difficulty ambulating.  The veteran's strength was noted to 
be not much different from recent visits.  Progressive aches 
and pains were noted to be stable since 1988.  

VA treatment reports

A report of inpatient treatment from December 1996 through 
February 1997 revealed the veteran's medical history with 
respect to his right leg.  It was noted that the veteran had 
a nonhealing ulcer on his right leg, which required a below 
the knee amputation in September 1996.  It was also noted 
that the veteran experienced swelling in the stump.  This 
same report indicated multiple skin lesions, which itched 
severely.  The veteran was found to have ketone bodies.  
Subsequent to treatment the lesions disappeared and the 
itching improved.  No further treatment for a skin condition 
was reflected in the VA records.

Prior to his below the knee amputation in September 1996, the 
VA records reflect treatment for residuals of a right ankle 
sprain. A January 1992 treatment report contained a finding 
of traumatic arthritis, right ankle.  Further complaints of 
right ankle pain were reflected in a March 1992 report.  No 
immediate treatment was undertaken.  October 1992 report 
noted that the veteran's right leg had given out.     
Finally, a treatment report dated January 1993 showed 
complaints of unbearable ankle pain.  These reports did not 
reveal objective evidence of pain or of limitation of motion.  

VA examinations

The veteran underwent a dermatology examination at VA in May 
1998.  The examiner noted that the veteran had no right foot.  
Physical examination of the left foot revealed the presence 
of a whitish-brown curdish discharge, particularly between 
toes 4 and 5.  There was no other evidence of epidermal 
phytosis on the left foot, or elsewhere.  The medical 
impression rendered was that of epidermal phytosis, left 
foot.  

In January 2000, the veteran was again examined by VA 
regarding his skin condition.  The report of examination 
noted that the veteran had been diagnosed with tinea pedis by 
a VA dermatologist in 1998.  Upon physical examination in 
January 2000, the sole of the veteran's left foot was found 
to have central erythematous erosion and scale.  All five 
toes had yellow hyperkeratosis, with yellow scale between the 
toes.  The toes were noted to be very sensitive.  Tinea pedis 
was found to be clinically evident.  Also, the veteran's 
right stump was observed to have a brown fish-scale xenosis.  
The veteran was diagnosed with ichthyosis vulgaris of the 
right stump.  

Lay statements

The veteran has submitted a multitude of statements from 
friends and relatives, attesting to right leg difficulties.  
Many of these statements note the fact that the veteran would 
limp, and in more recent times, use a wheelchair due to leg 
pain.  These letters further attested to a lessening ability 
of the veteran to remain mobile.  For example, a statement 
from the veteran's sister, R. R., noted that it took great 
effort for the veteran to move from a bed to a chair, or from 
a chair to the bathroom.  His walking pace was noted to be 
extremely slow.  A letter from A. R. B., the veteran's 
brother, stated that the veteran's limp would become 
noticeably worse upon use. 

Hearing Transcripts

In October 1992, the veteran was afforded a hearing before 
the RO.  The testimony offered during that proceeding was 
limited to the issue of the veteran's right ankle claim.  The 
veteran stated that his right ankle disability had worsened.  
The veteran stated that a ligament in the ankle was torn.  
The veteran testified that changes in weather bothered his 
right ankle, and he added that he had a tendency to fall 
down, as the leg would give out.  He stated that he walked 
with a cane, but did not use a brace.  

The veteran testified again in a hearing before the 
undersigned in October 2001.  At that time, the veteran again 
stated that his residuals of a right ankle sprain had caused 
him to have many falls.  The veteran also offered testimony 
regarding his skin condition, which he described as athlete's 
foot.  The veteran stated that he had been given ointments, 
but that the condition kept recurring.  The veteran further 
stated that his skin would itch and bleed frequently.  He 
further stated that he would get redness between his toes.  
The veteran reported that the skin did not come off in 
layers, but that it would just break open and that fluids 
would escape.  The veteran reported that the skin was 
abnormally dry on the bottom of his foot.  

Analysis

Entitlement to a compensable rating for epidermophytosis

The veteran is presently assigned a noncompensable evaluation 
for epidermophytosis pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813. This Code section provides that 
dermatophytosis is rated on the basis of eczema, under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A noncompensable 
rating is warranted for eczema with slight, if any, 
exfoliation, exudation or itching if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Based on the medical evidence of record, the Board finds that 
the presently assigned noncompensable rating is appropriate, 
and that there is no basis for a higher evaluation.  The 
basis for this determination will be outlined below.

The VA treatment reports do not reflect persistent or 
progressively worsening complaints of a skin condition.  A 
report of inpatient treatment from December 1996 through 
February 1997 revealed a finding of multiple skin lesions, 
which itched severely.  The veteran was found to have ketone 
bodies.  Subsequent to treatment the lesions disappeared and 
the itching improved.  No further treatment for a skin 
condition was reflected in the VA records.

At the time of examination in May 1998, the veteran was found 
to have a whitish-brown curdish discharge between his toes, 
particularly between toes 4 and 5.  There was no other 
evidence of epidermal phytosis on the left foot, or 
elsewhere.  Upon physical examination in January 2000, the 
sole of the veteran's left foot was found to have central 
erythematous erosion and scale.  All five toes had yellow 
hyperkeratosis, with yellow scale between the toes.  The toes 
were noted to be very sensitive.  Tinea pedis was found to be 
clinically evident.  Also, the veteran's right stump was 
observed to have a brown fish-scale xenosis.  The veteran was 
diagnosed with ichthyosis vulgaris of the right stump.  

In order to be entitled to the next higher disability 
evaluation under Diagnostic Code 7813, the medical evidence 
would have to show exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  The clinical 
findings associated with the claims file do not demonstrate 
exfoliation or itching.  The Board acknowledges that the 
medical evidence does reveal the presence of a whitish-brown 
curdish discharge between his toes, particularly between toes 
4 and 5.  While this discharge is probably sufficient to 
satisfy the requirement of exudation under Diagnostic Code 
7813, the veteran is not entitled to a compensable rating 
under this section because the medical evidence does not 
establish that such exudation involved an extensive area.  

In determining that the present noncompensable evaluation 
under Diagnostic Code 7813 most appropriately reflects the 
severity of the veteran's skin condition, the Board is 
cognizant of the veteran's testimony, given in his October 
2001 hearing before the undersigned, to the effect that his 
skin would itch and bleed frequently.  The veteran also 
testified as to redness between his toes.  While the Board 
sympathizes with the veteran's complaints, the Board is more 
heavily persuaded by the clinical findings of record, 
consisting of objective examinations performed on multiple 
occasions by competent skin specialists.  These medical 
findings did not corroborate the veteran's subjective 
complaints.

Furthermore, in determining that the veteran is not entitled 
to a compensable rating for his service-connected skin 
condition, the Board has considered whether there are any 
alternative Diagnostic codes which might afford the benefit 
sought on appeal.  As the veteran's skin condition has not 
been shown to involve his face, Diagnostic Code 7800 is not 
for application.  Similarly, as the veteran's disability was 
not shown to be the result of burns, Diagnostic Codes 7801 
and 7802 are not applicable.  As no ulceration has been 
clinically documented, Diagnostic Code 7803 does not apply.  
Finally, there are no additional Diagnostic Codes under which 
a compensable evaluation may be granted.   

In denying the veteran's claim of entitlement to an increased 
rating for a skin condition, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue. However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).

Entitlement to a compensable rating for residuals of a right 
ankle sprain

The veteran is presently assigned a noncompensable evaluation 
for residuals of a right ankle sprain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this Code section, a 10 
percent evaluation is warranted for moderate limitation of 
motion.  A 20 percent evaluation applies where the medical 
evidence demonstrates marked limitation of motion.

In the present case, the Board finds that a compensable 
rating for residuals of a right ankle sprain is not 
warranted.  While the evidence of record reveals complaints 
of and treatment for the residuals of a right ankle prior to 
the veteran's right foot amputation, these reports did not 
contain objective evidence of pain or of limitation of 
motion.  Moreover, while the veteran was examined by VA in 
May 1998 and January 2000, these examinations occurred 
following the veteran's amputation, and therefore could only 
address his skin condition and not his claim for residuals of 
a right ankle sprain.  In short, the evidence associated with 
the claims file does not exhibit moderate or marked 
limitation of motion, as would be necessary in order to 
achieve a compensable rating under Diagnostic Code 5271.  
Moreover, the Board finds that there are no alternate 
disability codes under which the veteran would be entitled to 
an increased evaluation for residuals of a right ankle 
sprain.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, the evidence 
of record does not contain any clinical findings exhibiting 
such functional loss such as to warrant an increased 
evaluation on the basis of Deluca considerations.  

In reaching the conclusion that the veteran is not entitled 
to a compensable rating for residuals of a right ankle 
sprain, the Board acknowledges the September 1992 treatment 
report written by Dr. S. that noted the veteran's increasing 
difficulty in ambulating.  Despite this observation, Dr. S. 
did not explicitly attribute this difficulty to residuals of 
a right ankle sprain.  In fact, the treatment report noted 
complaints of pain and weakness on the veteran's right side, 
without any specific mention of the right ankle.

The Board further acknowledges the several lay statements 
submitted by the veteran's friends and relatives, attesting 
to his right leg difficulties.  These statements reflect that 
the veteran had difficulty walking, and that he would limp.  
While these statements would be useful in corroborating 
competent medical evidence reflecting residuals of a right 
ankle sprain, standing alone they cannot serve as a basis for 
an increased disability evaluation.  As the people submitting 
statements on behalf of the veteran have not been shown to 
possess medical expertise, they are not competent to conclude 
that the objective symptomatology that they have witnessed, 
such as decreased mobility, is causally related to the 
residuals of a right ankle sprain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is also cognizant of the veteran's testimony 
offered in hearings held before the RO October 1992 and 
before the undersigned October 2001.  While this testimony 
includes a detailed description of the veteran's right ankle 
problems, it does not include competent medical evidence to 
show a worsening of the disability. 

In summation, the evidence does not reflect that the veteran 
is entitled to a compensable rating for residuals of a right 
ankle disability.  In reaching this decision, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)).

Extra-schedular considerations

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's skin condition or his residuals of a right 
ankle sprain have resulted in frequent hospitalizations or 
caused a marked interference with employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for service-connected 
epidermophytosis is denied.

Entitlement to a compensable evaluation for residuals of a 
right ankle sprain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

